ITEMID: 001-78902
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF TROJANCZYK v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: Nicolas Bratza
TEXT: 4. The applicant was born in 1951 and lives in Warszawa.
5. On 23 June 1993 the applicant lodged a petition for divorce with the Warsaw Regional Court.
6. On 14 December 1993 the Warsaw Regional Court decided to secure the payment of the applicant’s maintenance claims on the property of the applicant’s husband pending the outcome of the divorce proceedings. On 25 August 1995 it changed its previous decision on the issue of security for the payment of the maintenance claims. The defendant, the applicant’s husband, appealed. On 14 February 1996 the Warsaw Court of Appeal dismissed the appeal.
Hearings before the Regional Court were held on 4 November and 14 December 1993, 6 January, 15 February and 25 April 1994, 28 April, 2 August and 25 August 1995, 5 March 1997, 28 January, 7 April and 16 June 1999.
On 17 January 2001 the Warsaw Regional Court gave a judgment ruling on the divorce petition. The applicant was served with it on 12 March 2001.
The relevant domestic provisions and practice concerning the State’s liability for a tort committed by its official have been already cited in previous cases against Poland (see, for example, Rybczyńscy v. Poland, no. 3501/02, and Białas v. Poland, no. 69129/01).
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
